Per Curiam. This claim arises out of a criminal offense that occurred on May 18, 1974, at 5266 South State Street, Chicago, Cook County, Illinois. Veola Adams, mother of the victim, seeks payment of compensation pursuant to the provisions of the "Crime Victims Compensation Act,” Ill. Rev. Stat., 1973, Ch. 70, §71, et seq. (hereafter referred to as the "Act”). This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report of the Attorney General of the State of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds: 1. That the claimant’s deceased son, Bernard Romel Adams, age 22, was a victim of a violent crime, as defined in §2(c) of the Act, to wit: "Murder”, (Ill. Rev. Stat., 1973, Ch. 38, §9-1). 2. That on May 18, 1974, the claimant’s son was found shot on a stairwell of the Robert Taylor Public Housing Project, 5266 South State Street, Chicago, Illinois. 3. That the victim died on May 18, 1974, as a result of the injuries he received in the shooting of that date. A further and more detailed summary of the facts and information considered by the Court is contained in the Investigatory Report prepared by the Attorney General. A copy of said report is retained in the Court’s file in this matter, and the facts as reported therein are incorporated in this opinion by reference. 4. That the two alleged assailants, Jimmie Edward Armstrong of 5450 S. Michigan Avenue, Chicago, and Sherman Harris, were indicted in Cook County on charges of murder. 5. That the Chicago Police Department investigation of this case has revealed that the victim was a reported member of the Black Stone Rangers street gang. The police investigation has also stated that one of the assailants has gang affiliations with the Cobra Stones, a rival street gang. That these investigations, however, have not shown any connection between the victim’s reported gang membership and his murder, and therefore that there is no evidence of any substantial direct provocation or wrongful act on the part of the victim. 6. That the victim and his assailants were not related nor sharing the same household. 7. That the criminal offense was promptly reported to law enforcement officials, and claimant has fully cooperated with their requests for assistance. 8. That the claimant seeks compensation under the Act for funeral expenses incurred by her as a result of the victim’s death. That these expenses were not covered by insurance benefits, and the gross amount of the pecuniary loss for these items is as follows: Funeral......................................... $850.00 9. That, in determining the amount of compensation to which an applicant is entitled, §7(d) of the Act states that this Court— "shall deduct $200 plus the amount of benefits, payments or awards, payable under the 'Workmen’s Compensation Act,’ or from local governmental, State or Federal funds or from any other source, (except annuities, pension plans, Federal social security benefits and the net proceeds of the first ($25,000) Twenty-five Thousand Dollars of life insurance that would inure to the benefit of the applicant. . .).” We interpret this provision to mean that the deduction of $200 shall be deducted from the total loss sustained and not from the $10,000 maximum amount payable under the Act. 10. That the statutory deduction of $200, having been deducted from the gross amount of loss as calculated in §8, leaves the amount of actual loss sustained by the claimant as $650.00. Hence, the claimant is entitled to an award totaling $650.00. It Is Hereby Ordered that the total sum of $650.00 be awarded to the claimant, Veola Adams, as a relative who incurred funeral expenses as a result of the death of her son, Bernard Romel Adams, the deceased victim of a violent crime.